Exhibit 10.1

EXECUTION VERSION

 

 

REGISTRATION RIGHTS AGREEMENT

Dated as of March 22, 2012

by and among

HOST HOTELS & RESORTS, L.P.,

as Issuer

and

GOLDMAN, SACHS & CO.,

DEUTSCHE BANK SECURITIES INC.,

J.P. MORGAN SECURITIES LLC AND

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as representatives of the several Initial Purchasers

 

 



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT, among HOST HOTELS & RESORTS, L.P., a
Delaware limited partnership (the “Issuer”) and GOLDMAN, SACHS & CO., DEUTSCHE
BANK SECURITIES INC., J.P. MORGAN SECURITIES LLC and MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, as representatives (the “Representatives”) of the
several Initial Purchasers listed on Schedule A to the Purchase Agreement (as
defined below) (the “Purchasers”).

This Agreement is made pursuant to the Purchase Agreement, dated March 14, 2012,
among the Issuer and the Purchasers (the “Purchase Agreement”), which provides
for the sale by the Issuer to the Purchasers of 5.25% Series A Senior Notes due
2022 of the Issuer (the “Securities”) in aggregate principal amount of
$350,000,000. In order to induce the Purchasers to enter into the Purchase
Agreement, the Issuer has agreed to provide to the Purchasers and their
respective direct and indirect transferees, among other things, the registration
rights for the Securities set forth in this Agreement. The execution of this
Agreement is a condition to the closing of the transactions contemplated by the
Purchase Agreement.

The parties hereby agree as follows:

1. Definitions

As used in this Agreement, the following terms shall have the following meanings
(and, unless otherwise indicated, capitalized terms used herein without
definition shall have the meanings ascribed to them by the Purchase Agreement):

Advice: See Section 5.

Applicable Period: See Section 2.

Business Day: Any day, other than a Saturday, Sunday or federal holiday.

Closing Date: The Closing Date as defined in the Purchase Agreement.

Effectiveness Period: See Section 3.

Effectiveness Target Date: The 260th day following the Closing Date.

 

2



--------------------------------------------------------------------------------

Event Date: See Section 4.

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder.

Exchange Offer: See Section 2.

Exchange Registration Statement: See Section 2.

Exchange Securities: See Section 2.

Filing Date: The 170th day after the Closing Date.

Holder: Any holder of Transfer Restricted Securities.

Indenture: The Amended and Restated Indenture, dated as of August 5, 1998, by
and among Host Hotels & Resorts, L.P. (formerly known as Host Marriott, L.P.,
which was previously known as HMH Properties, Inc.), the guarantors named
therein and The Bank of New York, as successor trustee, together with the
Forty-Second Supplemental Indenture to be dated as of March 22, 2012 between the
Issuer and the Trustee, pursuant to which the Securities are being issued, as
amended or supplemented from time to time in accordance with the terms thereof.

Issuer: See the introductory paragraph of this Agreement.

Liquidated Damages: See Section 4.

Participating Broker-Dealer: See Section 2.

Person: An individual, trustee, corporation, partnership, joint stock company,
trust, unincorporated association, union, business association, firm or other
legal entity.

Prospectus: The prospectus included in any Registration Statement (including,
without limitation, any prospectus subject to completion and a prospectus that
includes any information previously omitted from a prospectus filed as part of
an effective registration statement in reliance upon Rule 430A promulgated under
the Securities Act) as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Exchange
Securities and/or the Transfer Restricted Securities (as applicable) covered by
such Registration

 

3



--------------------------------------------------------------------------------

Statement, and all other amendments and supplements to the Prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such Prospectus.

Purchasers: See the introductory paragraph to this Agreement.

Registration Default: See Section 4.

Registration Statement: Any registration statement of the Issuer, including, but
not limited to, the Exchange Registration Statement, that covers any of the
Transfer Restricted Securities pursuant to the provisions of this Agreement,
including the Prospectus, amendments and supplements to such registration
statement, including post-effective amendments, all exhibits, and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statement.

Rule 144: Rule 144 promulgated pursuant to the Securities Act, as currently in
effect, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC.

Rule 144A: Rule 144A promulgated pursuant to the Securities Act, as currently in
effect, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC.

Rule 415: Rule 415 promulgated pursuant to the Securities Act, as such rule may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC.

SEC: The Securities and Exchange Commission.

Securities: See the introductory paragraphs to this Agreement.

Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

Shelf Notice: See Section 2.

Shelf Registration: See Section 3.

TIA: The Trust Indenture Act of 1939, as amended.

 

4



--------------------------------------------------------------------------------

Transfer Restricted Securities: The Securities upon original issuance thereof
and at all times subsequent thereto, until in the case of any such Securities
(i) a Registration Statement covering such Securities has been declared
effective by the SEC and such Securities have been disposed of in accordance
with such effective Registration Statement, (ii) such Securities have been
transferred in compliance with Rule 144 under the Securities Act (or any
successor provision thereto), or, following the 365th after the date of this
Agreement, are transferable pursuant to Rule 144 (or any successor provision
thereto), (iii) such Securities have otherwise been transferred and a new
Security not subject to transfer restrictions under the Securities Act has been
delivered by or on behalf of the Issuer in accordance with the terms of the
Indenture, or (iv) such Securities cease to be outstanding.

Trustee: The trustee under the Indenture and, if existent, the trustee under any
indenture governing the Exchange Securities.

Underwritten registration or underwritten offering: A registration in which
securities of the Issuer are sold to an underwriter for reoffering to the
public.

2. Exchange Offer

(a) The Issuer agrees to use its reasonable best efforts to file with the SEC as
soon as practicable after the Closing Date, but in no event later than the
Filing Date, an offer to exchange (the “Exchange Offer”) any and all of the
Transfer Restricted Securities for a like aggregate principal amount of debt
securities of the Issuer which are substantially identical to the Securities
(the “Exchange Securities”) (and which are entitled to the benefits of the
Indenture or a trust indenture which is identical to the Indenture (other than
such changes to the Indenture or any such identical trust indenture as are
necessary to comply with any requirements of the SEC to effect or maintain the
qualification thereof under the TIA) and which, in either case, has been
qualified under the TIA), except that the Exchange Securities shall have been
registered pursuant to an effective Registration Statement in compliance with
the Securities Act. The Exchange Offer will be registered pursuant to the
Securities Act on the appropriate form (the “Exchange Registration Statement”)
and will comply with all applicable tender offer rules and regulations
promulgated pursuant to the Exchange Act and shall be duly registered or
qualified pursuant to all applicable state securities or Blue Sky laws. The
Exchange Offer shall not be subject to any condition, other than that the
Exchange Offer does not violate any applicable law or interpretation of the
Staff of the SEC. No securities shall be included in the Registration Statement
covering the Exchange Offer other than the Transfer Restricted Securities and
the Exchange Securities. The Issuer agrees to use its reasonable best efforts to
(x) cause the Exchange Registration Statement to become effective pursuant

 

5



--------------------------------------------------------------------------------

to the Securities Act on or before the Effectiveness Target Date; (y) keep the
Exchange Offer open for not less than 20 Business Days (or such longer period
required by applicable law) after the date that the notice of the Exchange Offer
referred to below is sent to Holders; and (z) consummate the Exchange Offer
within 290 days after the Closing Date. Each Holder who participates in the
Exchange Offer will be required to represent that any Exchange Securities
received by it will be acquired in the ordinary course of its business, that at
the time of the consummation of the Exchange Offer such Holder will have no
arrangement or understanding with any person to participate in the distribution
of the Exchange Securities, and that such Holder is not an affiliate of the
Issuer within the meaning of Rule 405 of the Securities Act (or that if it is
such an affiliate, it will comply with the registration and prospectus delivery
requirements of the Securities Act to the extent applicable). Each Holder that
is not a Participating Broker-Dealer will be required to represent that it is
not engaged in, and does not intend to engage in, the distribution of the
Exchange Securities. Each Holder that is a Participating Broker-Dealer will be
required to acknowledge that it will deliver a prospectus as required by law in
connection with any resale of such Exchange Securities. Upon consummation of the
Exchange Offer in accordance with this Agreement, the Issuer shall have no
further obligation to register Transfer Restricted Securities pursuant to
Section 3 of this Agreement.

(b) The Issuer shall include within the Prospectus contained in the Exchange
Registration Statement a section entitled “Plan of Distribution,” reasonably
acceptable to the Purchasers, which shall contain a summary statement of the
positions taken or policies made by the Staff of the SEC with respect to the
potential “underwriter” status of any broker-dealer that is the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act) of Exchange Securities
received by such broker-dealer in the Exchange Offer (a “Participating
Broker-Dealer”). Such “Plan of Distribution” section shall also allow the use of
the Prospectus by all persons subject to the prospectus delivery requirements of
the Securities Act, including all Participating Broker-Dealers, and include a
statement describing the means by which Participating Broker-Dealers may resell
the Exchange Securities.

The Issuer shall use its reasonable best efforts to keep the Exchange
Registration Statement effective and to amend and supplement the Prospectus
contained therein, in order to permit such Prospectus to be lawfully delivered
by all persons subject to the prospectus delivery requirements of the Securities
Act for such period of time as such persons must comply with such requirements
in order to resell the Exchange Securities; provided that such period shall not
exceed 180 days after consummation of the Exchange Offer (or such longer period
if extended pursuant to the last paragraph of Section 5) (the “Applicable
Period”).

 

6



--------------------------------------------------------------------------------

In connection with the Exchange Offer, the Issuer shall:

(a) deliver as promptly as practicable to each Holder a copy of the prospectus
forming part of the Exchange Offer Registration Statement, together with an
appropriate letter of transmittal and related documents;

(b) utilize the services of a Depositary for the Exchange Offer with an address
in the Borough of Manhattan, The City of New York; and

(c) permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York time, on the last Business Day on which the Exchange
Offer shall remain open.

As soon as practicable after the close of the Exchange Offer, the Issuer shall:

(i) accept for exchange all Securities properly tendered and not validly
withdrawn pursuant to the Exchange Offer;

(ii) deliver to the Trustee for cancellation all Securities so accepted for
exchange; and

(iii) cause the Trustee to authenticate and deliver promptly to each Holder of
Securities, Exchange Securities equal in principal amount to the Securities of
such Holder so accepted for exchange.

(c) If (1) prior to the consummation of the Exchange Offer, applicable
interpretations of the Staff of the SEC do not permit the Issuer to effect the
Exchange Offer as contemplated herein, or (2) the Exchange Offer is commenced
and not consummated within 290 days of the Closing Date for any reason, then the
Issuer shall promptly deliver to the Holders and the Trustee written notice
thereof (the “Shelf Notice”) and the Issuer shall file a Registration Statement
pursuant to Section 3. Following the delivery of a Shelf Notice to the Holders
of Transfer Restricted Securities, the Issuer shall not have any further
obligation to conduct the Exchange Offer pursuant to this Section 2, provided
that the Issuer shall have the right, nonetheless, to proceed to consummate the
Exchange Offer notwithstanding its obligations pursuant to this Section 2(c)
(and, upon such consummation, its obligation to consummate a Shelf Registration
shall terminate).

 

7



--------------------------------------------------------------------------------

3. Shelf Registration

If a Shelf Notice is delivered as contemplated by Section 2(c), then:

(a) Shelf Registration. The Issuer shall use its reasonable best efforts to
prepare and file with the SEC, as promptly as practicable following the delivery
of the Shelf Notice, a Registration Statement for an offering to be made on a
continuous basis pursuant to Rule 415 covering all of the Transfer Restricted
Securities (the “Shelf Registration”). The Shelf Registration shall be on Form
S-1 or another appropriate form permitting registration of such Transfer
Restricted Securities for resale by the Holders in the manner or manners
reasonably designated by them (including, without limitation, one or more
underwritten offerings). The Issuer shall not permit any securities other than
the Transfer Restricted Securities to be included in the Shelf Registration. The
Issuer shall use its reasonable best efforts, as described in Section 5(b), to
cause the Shelf Registration to be declared effective pursuant to the Securities
Act as promptly as practicable following the filing thereof and to keep the
Shelf Registration continuously effective under the Securities Act until the
date which is 24 months from the Closing Date, or such shorter period ending
when either (1) all Transfer Restricted Securities covered by the Shelf
Registration have been sold in the manner set forth and as contemplated in the
Shelf Registration or (2) there ceases to be outstanding any Transfer Restricted
Securities (the “Effectiveness Period”).

(b) Supplements and Amendments. The Issuer shall use its reasonable best efforts
to keep the Shelf Registration Statement continuously effective by supplementing
and amending the Shelf Registration if required by the rules, regulations or
instructions applicable to the registration form used for such Shelf
Registration, if required by the Securities Act, or if reasonably requested by
the holders of a majority in aggregate principal amount of the Transfer
Restricted Securities covered by such Registration Statement or by any
underwriter of such Transfer Restricted Securities.

4. Liquidated Damages

(a) The Issuer and the Purchasers agree that the Holders of Transfer Restricted
Securities will suffer damages if the Issuer fails to fulfill its obligations
pursuant to Section 2 or Section 3 hereof and that it would not be possible to
ascertain the extent of such damages. Accordingly, in the event of such failure
by the Issuer to fulfill such obligations, the Issuer hereby agrees to pay
liquidated damages (“Liquidated Damages”) to each Holder of Transfer Restricted
Securities under the circumstances and to the extent set forth below:

(i) if neither the Exchange Registration Statement nor the Shelf Registration
has been filed with the SEC on or prior to the Filing Date; or

 

8



--------------------------------------------------------------------------------

(ii) if neither the Exchange Registration Statement nor the Shelf Registration
is declared effective by the SEC on or prior to the Effectiveness Target Date;
or

(iii) if an Exchange Registration Statement is declared effective by the SEC, on
or prior to 290 days after the Closing Date and the Issuer has not exchanged
Exchange Securities for all Securities validly tendered in accordance with the
terms of the Exchange Offer; or

(iv) the Shelf Registration has been declared effective by the SEC and such
Shelf Registration ceases to be effective or usable at any time during the
Effectiveness Period, without being succeeded on the same day immediately by a
post-effective amendment to such Registration Statement that cures such failure
and that is itself immediately declared effective on the same day;

(any of the foregoing, a “Registration Default”) then, with respect to the first
90-day period following such Event Date (as defined below), the Issuer shall pay
to each Holder of Transfer Restricted Securities Liquidated Damages in an amount
equal to $.05 per week per $1,000 principal amount of Transfer Restricted
Securities held by such Holder for each week or portion thereof that the
Registration Default continues. The amount of such Liquidated Damages will
increase by an additional $.05 per week per $1,000 principal amount of Transfer
Restricted Securities with respect to each subsequent 90-day period until all
Registration Defaults have been cured; provided, however, that Liquidated
Damages shall not at any time exceed $.30 per week per $1,000 principal amount
of Transfer Restricted Securities. Following the cure of all Registration
Defaults relating to any Transfer Restricted Securities, the accrual of
Liquidated Damages with respect to such Transfer Restricted Securities will
cease. A Registration Default under clause (i) above shall be cured on the date
that either the Exchange Registration Statement or the Shelf Registration is
filed with the SEC; a Registration Default under clause (ii) above shall be
cured on the date that either the Exchange Registration Statement or the Shelf
Registration is declared effective by the SEC; a Registration Default under
clause (iii) above shall be cured on the earlier of the date (A) the Exchange
Offer is consummated or (B) the Issuer delivers a Shelf Notice to the Holders of
Restricted Securities; and a Registration Default under clause (iv) above shall
be cured on the earlier of (A) the date the Shelf Registration is declared
effective or (B) the Effectiveness Period expires.

(b) The Issuer shall notify the Trustee and the Representatives within one
Business Day after each and every date on which a Registration Default

 

9



--------------------------------------------------------------------------------

occurs (an “Event Date”). Liquidated Damages shall be paid by the Issuer to the
Holders by wire transfer of immediately available funds to the accounts
specified by them or by mailing checks to their registered addresses if no such
accounts have been specified on or before the semi-annual interest payment date
provided in the Indenture (whether or not any interest is then payable on the
Securities). Each obligation to pay Liquidated Damages shall be deemed to
commence accruing on the applicable Event Date and to cease accruing when all
Registration Defaults have been cured. In no event shall the Issuer pay
Liquidated Damages in excess of the applicable maximum weekly amount set forth
above, regardless of whether one or multiple Registration Defaults exist.

(c) Notwithstanding anything to the contrary in this Section 4, neither the
issuance by the Issuer of a notice (i) of the type set forth in
Section 5(c)(vii) declaring the Shelf Registration to be unusable during the
pendency of the Material Activity (as defined in Section 5(c)(vii)) nor (ii) of
the type set forth in Section 5(c)(ii), 5(c)(iii), 5(c)(iv), 5(c)(v) and
5(c)(vi), shall be deemed to be a Registration Default and no Liquidated Damages
shall be payable or accrue with respect thereto; provided, that in the event the
aggregate number of days in any consecutive twelve-month period for which all
notices referenced above are issued and effective exceeds 30 days, then
Liquidated Damages shall be payable in accordance with Sections 4(a) and 4(b)
above for the number of such days in excess of 30 days in the aggregate.

5. Registration Procedures

In connection with the registration of any Exchange Securities or Transfer
Restricted Securities pursuant to Sections 2 or 3 hereof, the Issuer shall
effect such registration to permit the sale of such Exchange Securities or
Transfer Restricted Securities (as applicable) in accordance with the intended
method or methods of disposition thereof, and pursuant thereto the Issuer shall:

(a) Prepare and file with the SEC, a Registration Statement or Registration
Statements as prescribed by Section 2 or 3, and to use its reasonable best
efforts to cause such Registration Statement to become effective and remain
effective as provided herein; provided that, if (1) such filing is pursuant to
Section 3, or (2) a Prospectus contained in an Exchange Registration Statement
filed pursuant to Section 2 is required to be delivered under the Securities Act
by any Participating Broker-Dealer who seeks to sell Exchange Securities during
the Applicable Period, before filing any Registration Statement or Prospectus or
any amendments or supplements thereto, the Issuer shall, if requested, furnish
to and afford the Holders of the Transfer Restricted Securities and each such
Participating Broker-Dealer, as the case may be, covered by such Registration
Statement, their counsel and the managing

 

10



--------------------------------------------------------------------------------

underwriters, if any, a reasonable opportunity to review copies of all such
documents (including copies of any documents to be incorporated by reference
therein and all exhibits thereto) proposed to be filed (at least 3 Business Days
prior to such filing, or such later date as is reasonable under the
circumstances). The Issuer shall not file any Registration Statement or
Prospectus or any amendments or supplements thereto in respect of which the
Holders, pursuant to this Agreement, must be afforded an opportunity to review
prior to the filing of such document, if the Holders of a majority in aggregate
principal amount of the Transfer Restricted Securities covered by such
Registration Statement, or such Participating Broker-Dealer, as the case may be,
their counsel, or the managing underwriters, if any, shall reasonably object.

(b) Prepare and file with the SEC such amendments and post-effective amendments
to each Shelf Registration or Exchange Registration Statement, as the case may
be, as may be necessary to keep such Registration Statement continuously
effective for the Effectiveness Period or the Applicable Period, as the case may
be, or such shorter period as will terminate when all Transfer Restricted
Securities covered by such Registration Statement have been sold; cause the
related Prospectus to be supplemented by any required Prospectus supplement, and
as so supplemented to be filed pursuant to Rule 424 (or any similar provisions
then in force) under the Securities Act; and comply with the provisions of the
Securities Act, the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to it with respect to the disposition of all
securities covered by such Registration Statement as so amended or in such
Prospectus as so supplemented and with respect to the subsequent resale of any
securities being sold by a Participating Broker-Dealer covered by any such
Prospectus; the Issuer shall be deemed not to have used its reasonable best
efforts to keep a Registration Statement effective during the Applicable Period
if it voluntarily takes any action that would result in selling Holders of the
Transfer Restricted Securities covered thereby or Participating Broker-Dealers
seeking to sell Exchange Securities not being able to sell such Transfer
Restricted Securities or such Exchange Securities during that period, unless
(i) such action is required by applicable law, or (ii) such action is taken by
it in good faith and for valid business reasons (not including avoidance of its
obligations hereunder), including the acquisition or divestiture of assets.

(c) If (1) a Shelf Registration is filed pursuant to Section 3, or (2) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, notify the selling Holders of Transfer Restricted Securities,
or each known Participating Broker-Dealer, as the case may be, their counsel and
the managing underwriters, if any, promptly and confirm such notice in writing,
(i) when a

 

11



--------------------------------------------------------------------------------

Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to a Registration Statement or any post-effective
amendment, when the same has become effective (including in such notice a
written statement that any Holder may, upon request, obtain, without charge, one
conformed copy of such Registration Statement or post-effective amendment
including financial statements and schedules, documents incorporated or deemed
to be incorporated by reference and exhibits), (ii) of the issuance by the SEC
of any stop order suspending the effectiveness of a Registration Statement or of
any order preventing or suspending the use of any preliminary prospectus or the
initiation of any proceedings for that purpose, (iii) if at any time when a
prospectus is required by the Securities Act to be delivered in connection with
sales of the Transfer Restricted Securities the representations and warranties
of the Issuer contained in any agreement (including any underwriting agreement)
contemplated by Section 5(l) below cease to be true and correct, (iv) of the
receipt by the Issuer of any notification with respect to the suspension of the
qualification or exemption from qualification of a Registration Statement or any
of the Transfer Restricted Securities or the Exchange Securities to be sold by
any Participating Broker-Dealer for offer or sale in any jurisdiction, or the
initiation of any proceeding for such purpose, (v) of the happening of any event
or any information becoming known that makes any statement made in such
Registration Statement or related Prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in such Registration Statement,
Prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the Prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading,
(vi) of the Issuer’s reasonable determination that a post-effective amendment to
a Registration Statement would be appropriate and (vii) if (A) the Issuer is
engaged in or proposes to engage in discussions or negotiations with respect to,
or has proposed or taken a substantial step to commence, or there is otherwise
pending, any material merger, acquisition, tender offer, financing or other
transaction (any such negotiation, step, event or state of facts being herein
called a “Material Activity”), (B) such Material Activity would, in the
reasonable opinion of counsel of the Issuer, require disclosure in a prospectus
to be delivered in connection with the sale of the Transfer Restricted
Securities to be sold in compliance with law, and (C) such disclosure would, in
the reasonable judgment of the Issuer, be adverse to its interests; provided,
that the Issuer shall have no obligation to include in any notice contemplated
in (vii) above any reference to or description of the facts upon which the
Issuer is delivering such notice.

 

12



--------------------------------------------------------------------------------

(d) If (1) a Shelf Registration is filed pursuant to Section 3, or (2) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, use its best efforts to prevent the issuance of any order
suspending the effectiveness of a Registration Statement or of any order
preventing or suspending the use of a Prospectus or suspending the qualification
(or exemption from qualification) of any of the Transfer Restricted Securities
or the Exchange Securities (as applicable) to be sold by any Participating
Broker-Dealer, for sale in any jurisdiction, and, if any such order is issued,
to use its reasonable best efforts to obtain the withdrawal of any such order at
the earliest possible moment.

(e) If a Shelf Registration is filed pursuant to Section 3 and if requested by
the managing underwriters, if any, or the Holders of a majority in aggregate
principal amount of the Transfer Restricted Securities being sold in connection
with an underwritten offering, (i) promptly incorporate in a prospectus
supplement or post-effective amendment such information as the managing
underwriters, if any, or such Holders or counsel reasonably request to be
included therein, (ii) make all required filings of such prospectus supplement
or such post-effective amendment as soon as practicable after the Issuer has
received notification of the matters to be incorporated in such prospectus
supplement or post-effective amendment, and (iii) supplement or make amendments
to such Registration Statement with such information as the managing
underwriter, if any, or such Holders or counsel reasonably request to be
included therein.

(f) If (1) a Shelf Registration is filed pursuant to Section 3, or (2) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, furnish to each selling Holder of Transfer Restricted
Securities and to each such Participating Broker-Dealer who so requests and to
counsel and each managing underwriter, if any, without charge, one conformed
copy of the Registration Statement or Registration Statements and each
post-effective amendment thereto, including financial statements and schedules,
and, if requested, all documents incorporated or deemed to be incorporated
therein by reference and all exhibits.

(g) If (1) a Shelf Registration is filed pursuant to Section 3, or (2) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, deliver to each selling Holder of Transfer Restricted
Securities, or each such

 

13



--------------------------------------------------------------------------------

Participating Broker-Dealer, as the case may be, their counsel, and the
underwriters, if any, without charge, as many copies of the Prospectus or
Prospectuses (including each form of preliminary prospectus) and each amendment
or supplement thereto and any documents incorporated by reference therein as
such Persons may reasonably request; and, subject to the last paragraph of this
Section 5, the Issuer hereby consents to the use of such Prospectus and each
amendment or supplement thereto by each of the selling Holders of Transfer
Restricted Securities or each such Participating Broker-Dealer, as the case may
be, and the underwriters or agents, if any, and dealers (if any), in connection
with the offering and sale of the Transfer Restricted Securities covered by or
the sale by Participating Broker-Dealers of the Exchange Securities pursuant to
such Prospectus and any amendment or supplement thereto.

(h) Prior to any public offering of Transfer Restricted Securities or any
delivery of a Prospectus contained in the Exchange Registration Statement by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, to use its reasonable best efforts to register or qualify,
and to cooperate with the selling Holders of Transfer Restricted Securities or
each such Participating Broker-Dealer, as the case may be, the underwriters, if
any, and their respective counsel in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Transfer Restricted Securities for offer and sale under the securities or Blue
Sky laws of such jurisdictions as any selling Holder, Participating
Broker-Dealer, or the managing underwriters, if any, reasonably request in
writing, provided that where Exchange Securities held by Participating
Broker-Dealers or Transfer Restricted Securities are offered other than through
an underwritten offering, the Issuer agrees to cause its counsel to perform Blue
Sky investigations and file registrations and qualifications required to be
filed pursuant to this Section 5(h); keep each such registration or
qualification (or exemption therefrom) effective during the period such
Registration Statement is required to be kept effective and do any and all other
acts or things reasonably necessary or advisable to enable the disposition in
such jurisdictions of the Exchange Securities held by Participating
Broker-Dealers or the Transfer Restricted Securities covered by the applicable
Registration Statement; provided that the Issuer shall not be required to
(A) qualify generally to do business in any jurisdiction where it is not then so
qualified, (B) take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject or (C) subject
itself to taxation in excess of a nominal dollar amount in any such
jurisdiction.

(i) If a Shelf Registration is filed pursuant to Section 3, cooperate with the
selling Holders of Transfer Restricted Securities and the managing underwriters,
if any, to facilitate the timely preparation and delivery of certificates
representing Transfer Restricted Securities to be sold, which certificates shall
not bear

 

14



--------------------------------------------------------------------------------

any restrictive legends and shall be in a form eligible for deposit with The
Depository Trust Company, and enable such Transfer Restricted Securities to be
in such denominations and registered in such names as the managing underwriters,
if any, or Holders may reasonably request.

(j) If (1) a Shelf Registration is filed pursuant to Section 3, or (2) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, upon the occurrence of any event contemplated by paragraph
5(c)(v) or 5(c)(vi) above, as promptly as practicable prepare and (subject to
Section 5(a) above) file with the SEC, at the expense of the Issuer, a
supplement or post-effective amendment to the Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, or file any other required document so
that, as thereafter delivered to the purchasers of the Transfer Restricted
Securities being sold thereunder or to the purchasers of the Exchange Securities
to whom such Prospectus will be delivered by a Participating Broker-Dealer, any
such Prospectus will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(k) Prior to the effective date of the first Registration Statement relating to
the Transfer Restricted Securities, (i) provide the Trustee with certificates
for the Transfer Restricted Securities in a form eligible for deposit with The
Depository Trust Company and (ii) provide a CUSIP number for the Transfer
Restricted Securities.

(l) In connection with an underwritten offering of Transfer Restricted
Securities pursuant to a Shelf Registration, enter into an underwriting
agreement as is customary in underwritten offerings and take all such other
actions as are reasonably requested by the managing underwriters in order to
expedite or facilitate the registration or the disposition of such Transfer
Restricted Securities, and in such connection, (i) make such representations and
warranties to the underwriters, with respect to the business of the Issuer and
its subsidiaries and the Registration Statement, Prospectus and documents, if
any, incorporated or deemed to be incorporated by reference therein, in each
case, as are customarily made by issuers to underwriters in underwritten
offerings, and confirm the same if and when requested; (ii) obtain opinions of
counsel to the Issuer and updates thereof in form and substance reasonably
satisfactory to the managing underwriters, addressed to the underwriters
covering the matters customarily covered in opinions requested in underwritten
offerings and such other matters as may be reasonably requested by underwriters;
(iii)

 

15



--------------------------------------------------------------------------------

obtain “cold comfort” letters and updates thereof in form and substance
reasonably satisfactory to the managing underwriters from the independent
certified public accountants of the Issuer (and, if necessary, any other
independent certified public accountants of any subsidiary of the Issuer or of
any business acquired by any of them for which financial statements and
financial data are, or are required to be, included in the Registration
Statement), addressed to each of the underwriters, such letters to be in
customary form and covering matters of the type customarily covered in “cold
comfort” letters in connection with underwritten offerings and such other
matters as are reasonably requested by underwriters as permitted by Statement on
Auditing Standards No. 72; and (iv) if an underwriting agreement is entered
into, the same shall contain indemnification provisions and procedures no less
favorable than those set forth in Section 7 hereof (or such other provisions and
procedures acceptable to Holders of a majority in aggregate principal amount of
Transfer Restricted Securities covered by such Registration Statement and the
managing underwriters or agents) with respect to all parties to be indemnified
pursuant to said Section. The above shall be done at each closing under such
underwriting agreement, or as and to the extent required thereunder.

(m) If (1) a Shelf Registration is filed pursuant to Section 3, or (2) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, make available for inspection by any selling Holder of such
Transfer Restricted Securities being sold, or each such Participating
Broker-Dealer, as the case may be, any underwriter participating in any such
disposition of Transfer Restricted Securities, if any, and any attorney,
accountant or other agent retained by any such selling Holder or each such
Participating Broker-Dealer, as the case may be, or underwriter (collectively,
the “Inspectors”), at the offices where normally kept, during reasonable
business hours, all financial and other records, pertinent corporate documents
and properties of the Issuer and its subsidiaries (collectively, the “Records”)
as shall be reasonably necessary to enable them to exercise any applicable due
diligence responsibilities, and cause the officers, directors and employees of
the Issuer and its subsidiaries to supply all information in each case
reasonably requested by any such Inspector in connection with such Registration
Statement. Records which the Issuer determines, in good faith, to be
confidential and any Records which it notifies the Inspectors are confidential
shall not be disclosed by the Inspectors, unless (i) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in such
Registration Statement, (ii) the release of such Records is ordered pursuant to
a subpoena or other order from a court of competent jurisdiction or (iii) the
information in such Records has been made generally available to the public.

 

16



--------------------------------------------------------------------------------

(n) Provide an indenture trustee for the Transfer Restricted Securities or the
Exchange Securities, as the case may be, and cause the Indenture to be qualified
under the TIA not later than the effective date of the Exchange Offer or the
first Registration Statement relating to the Transfer Restricted Securities; and
in connection therewith, cooperate with the trustee under any such indenture and
the holders of the Transfer Restricted Securities, to effect such changes to
such indenture as may be required for such indenture to be so qualified in
accordance with the terms of the TIA; and execute, and use its best efforts to
cause such trustee to execute, all documents as may be required to effect such
changes, and all other forms and documents required to be filed with the SEC to
enable such indenture to be so qualified in a timely manner.

(o) Comply with all applicable rules and regulations of the SEC and, as soon as
reasonably practicable, make generally available to its securityholders
consolidated earnings statements of the Issuer (including a condensed
consolidating footnote if required under SEC rules) (which need not be certified
by an independent public accountant) that satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder.

(p) If an Exchange Offer is to be consummated, upon delivery of the Transfer
Restricted Securities by Holders to the Issuer (or to such other Person as
directed by the Issuer) in exchange for the Exchange Securities, the Issuer
shall mark, or cause to be marked, on such Transfer Restricted Securities that
such Transfer Restricted Securities are being cancelled in exchange for the
Exchange Securities; in no event shall such Transfer Restricted Securities be
marked as paid or otherwise satisfied.

(q) Cooperate with each seller of Transfer Restricted Securities covered by any
Registration Statement and each underwriter, if any, participating in the
disposition of such Transfer Restricted Securities and their respective counsel
in connection with any filings required to be made with the Financial Industry
Regulatory Authority (“FINRA”) pursuant to FINRA’s rules and regulations,
including those of the National Association of Securities Dealers, Inc.

(r) Use its best efforts to take all other steps necessary to effect the
registration of the Transfer Restricted Securities covered by a Registration
Statement contemplated hereby.

(s) Use its best efforts to cause the Transfer Restricted Securities or the
Exchange Securities, as applicable, covered by an effective registration
statement required by Section 2 or Section 3 hereof to be rated with the
appropriate rating

 

17



--------------------------------------------------------------------------------

agencies, if so requested by the Holders of a majority in aggregate principal
amount of Transfer Restricted Securities relating to such registration statement
or the managing underwriters in connection therewith, if any.

The Issuer may require each seller of Transfer Restricted Securities or
Participating Broker-Dealer as to which any registration is being effected to
furnish to the Issuer such information regarding such seller or Participating
Broker-Dealer and the distribution of such Transfer Restricted Securities or
Exchange Securities to be sold by such Participating Broker-Dealer, as the case
may be, as the Issuer may, from time to time, reasonably request. The Issuer may
exclude from such registration the Transfer Restricted Securities of any seller
or Participating Broker-Dealer who fails to furnish such information within a
reasonable time after receiving such request.

Each Holder of Transfer Restricted Securities and each Participating
Broker-Dealer agrees by acquisition of such Transfer Restricted Securities or
Exchange Securities to be sold by such Participating Broker-Dealer, as the case
may be, that, upon receipt of any notice from the Issuer of the happening of any
event of the kind described in Section 5(c)(ii), 5(c)(iv), 5(c)(v), 5(c)(vi) or
5(c)(vii), such Holder will forthwith discontinue disposition of such Transfer
Restricted Securities covered by such Registration Statement or Prospectus or
Exchange Securities to be sold by such Participating Broker-Dealer, as the case
may be, until such holder’s receipt of the copies of the supplemented or amended
Prospectus contemplated by Section 5(j), or until it is advised in writing (the
“Advice”) by the Issuer that the use of the applicable Prospectus may be
resumed, and has received copies of any amendments or supplements thereto;
provided, that in the case of an event of the kind described in
Section 5(c)(vii), the Issuer may only cause such discontinuing of dispositions
for any number of periods not to exceed 30 days in the aggregate in any
consecutive 12-month period.

6. Registration Expenses

(a) All fees and expenses incident to the performance of or compliance with this
Agreement by the Issuer shall be borne by the Issuer, whether or not the
Exchange Offer or a Shelf Registration is filed or becomes effective, including,
without limitation, (i) all registration and filing fees (including, without
limitation, (A) fees with respect to filings required to be made with the FINRA
in connection with an underwritten offering and (B) fees and expenses of
compliance with state securities or Blue Sky laws (including, without
limitation, reasonable fees and disbursements of counsel in connection with Blue
Sky qualifications of the Transfer Restricted Securities or Exchange Securities
and determination of the eligibility of the Transfer Restricted Securities or
Exchange Securities for investment under the laws of such

 

18



--------------------------------------------------------------------------------

jurisdictions (x) where the Holders of Transfer Restricted Securities are
located, in the case of the Exchange Securities, or (y) as provided in
Section 5(h), in the case of Transfer Restricted Securities or Exchange
Securities to be sold by a Participating Broker-Dealer during the Applicable
Period)), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Transfer Restricted Securities or Exchange Securities
in a form eligible for deposit with The Depository Trust Company and of printing
prospectuses if the printing of prospectuses is requested by the managing
underwriters, if any, or, in respect of Transfer Restricted Securities or
Exchange Securities to be sold by any Participating Broker-Dealer during the
Applicable Period, by the Holders of a majority in aggregate principal amount of
the Transfer Restricted Securities included in any Registration Statement or of
such Exchange Securities, as the case may be), (iii) messenger, telephone and
delivery expenses, (iv) fees and disbursements of counsel for the Issuer,
(v) fees and disbursements of all independent certified public accountants
referred to in Section 5(1)(iii) (including, without limitation, the expenses of
any special audit and “cold comfort” letters required by or incident to such
performance), (vi) the fees and expenses of any “qualified independent
underwriter” or other independent appraiser participating in an offering
pursuant to FINRA Rule 5121, (vii) rating agency fees, (viii) Securities Act
liability insurance, if the Issuer desires such insurance, (ix) fees and
expenses of all other Persons retained by the Issuer, (x) internal expenses of
the Issuer (including, without limitation, all salaries and expenses of officers
and employees of the Issuer performing legal or accounting duties), (xi) the
expense of any annual audit, (xii) the fees and expenses incurred in connection
with the listing of the securities to be registered on any securities exchange
and (xiii) the expenses relating to printing, word processing and distributing
all Registration Statements, underwriting agreements, securities sales
agreements, and indentures. Nothing contained in this Section 6 shall create an
obligation on the part of the Issuer to pay or reimburse any Holder for any
underwriting commission or discount attributable to any such Holder’s Transfer
Restricted Securities included in an underwritten offering pursuant to a
Registration Statement filed in accordance with the terms of this Agreement, or
to guarantee such Holder any profit or proceeds from the sale of such
Securities.

(b) In connection with any Shelf Registration hereunder, the Issuer shall
reimburse the Holders of the Transfer Restricted Securities being registered in
such registration for the reasonable fees and disbursements of not more than one
counsel (in addition to appropriate local counsel) chosen by the Holders of a
majority in aggregate principal amount of the Transfer Restricted Securities to
be included in such Registration Statement and other reasonable out-of-pocket
expenses of the Holders of Transfer Restricted Securities reasonably incurred in
connection with the registration of the Transfer Restricted Securities.

 

19



--------------------------------------------------------------------------------

7. Indemnification

The Issuer agrees to indemnify and hold harmless (i) each of the Purchasers,
each Holder of Transfer Restricted Securities, each Holder of Exchange
Securities, each Participating Broker-Dealer, (ii) each person, if any, who
controls (within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act) any such Person (any of the persons referred to in this clause
(ii) being hereinafter referred to as a “controlling person”), and (iii) the
respective officers, directors, partners, employees, representatives and agents
of any of such Person or any controlling person (any person referred to in
clause (i), (ii) or (iii) may hereinafter be referred to as an “Indemnified
Person”) to the fullest extent lawful, from and against any and all losses,
claims, damages, liabilities, judgments, actions and expenses (including without
limitation, and as incurred, reimbursement of all reasonable costs of
investigating, preparing, pursuing or defending any claim or action, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any
Indemnified Person) directly or indirectly caused by, related to, based upon,
arising out of or in connection with (i) any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement or caused
by, arising out of or based upon any omission or alleged omission to state
therein a material fact required to be stated therein or necessary in order to
make the statements therein, not misleading, or (ii) any untrue statement or
alleged untrue statement of a material fact contained in any Prospectus (as
amended or supplemented if the Issuer shall have furnished any amendments or
supplements thereto) or any preliminary prospectus, or caused by, arising out of
or based upon any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, in each case except insofar as such
losses, claims, damages or liabilities are caused by any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with information relating to any Indemnified Person furnished to the
Issuer or any underwriter in writing by such Indemnified Person expressly for
use therein. The Issuer shall notify the Holders promptly of the institution,
threat or assertion of any claim, proceeding (including any governmental
investigation) or litigation of which it shall have become aware in connection
with the matters addressed by this Agreement which involves the Issuer or an
Indemnified Person.

In connection with any Registration Statement in which an Indemnified Person is
participating, such Indemnified Person agrees, severally and not jointly, to
indemnify and hold harmless the Issuer and its directors and officers and each
person who controls the Issuer within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
foregoing indemnity from the

 

20



--------------------------------------------------------------------------------

Issuer to each Indemnified Person, but only with reference to information
relating to such Indemnified Person furnished to the Issuer in writing by such
Indemnified Person expressly for use in any Registration Statement or
Prospectus, any amendment or supplement thereto, or any preliminary prospectus.
The liability of any Indemnified Person pursuant to this paragraph shall in no
event exceed the net proceeds received by such Indemnified Person from sales of
Transfer Restricted Securities giving rise to such obligations.

If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any person
in respect of which indemnity may be sought pursuant to either of the two
preceding paragraphs, such person (the “indemnified party”) shall promptly
notify the person against whom such indemnity may be sought (the “indemnifying
person”) in writing, and the indemnifying person, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying person may reasonably designate in such proceeding and shall pay
the reasonable fees and expenses actually incurred by such counsel related to
such proceeding. In any such proceeding, any indemnified party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such indemnified party, unless (i) the indemnifying person
and the indemnified party shall have mutually agreed in writing to the contrary,
(ii) the indemnifying person failed promptly to assume the defense and employ
counsel reasonably satisfactory to the indemnified party or (iii) the named
parties to any such action (including any impleaded parties) include both such
indemnified party and the indemnifying person, or any affiliate of the
indemnifying person and such indemnified party shall have been reasonably
advised by counsel that either (x) there may be one or more legal defenses
available to it which are different from or additional to those available to the
indemnifying person or such affiliate of the indemnifying person or (y) a
conflict may exist between such indemnified party and the indemnifying person or
such affiliate of the indemnifying person (in which case the indemnifying person
shall not have the right to assume the defense of such action on behalf of such
indemnified party), it being understood, however, that the indemnifying person
shall not, in connection with any one such action or separate but substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one separate firm of attorneys (in addition to any local counsel) for
all such indemnified parties, which firm shall be designated in writing by
indemnified parties who sold a majority in interest of Transfer Restricted
Securities sold by all such indemnified parties and any such separate firm for
the Issuer, its directors, its officers and such control persons of the Issuer
shall be designated in writing by the Issuer. The indemnifying person shall not
be liable for any settlement of any proceeding effected

 

21



--------------------------------------------------------------------------------

without its written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, the indemnifying person agrees to indemnify
any indemnified party from and against any loss or liability by reason of such
settlement or judgment. No indemnifying person shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement includes an (i) unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such proceeding and (ii) does not include a statement as to, or an admission of,
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

If the indemnification provided for in the first and second paragraphs of this
Section 7 is unavailable to an indemnified party in respect of any losses,
claims, damages, liabilities, or expenses referred to therein (other than by
reason of the exceptions provided therein), then each indemnifying person under
such paragraphs, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities, or expenses (i) in such
proportion as is appropriate to reflect the relative benefits of the indemnified
party on the one hand and the indemnifying person(s) on the other in connection
with the statements or omissions that resulted in such losses, claims, damages,
liabilities, or expenses or (ii) if the allocation provided by clause (i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of the indemnifying person(s) and the indemnified party, as
well as any other relevant equitable considerations. The relative fault of the
Issuer on the one hand and any Indemnified Persons on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Issuer or by such
Indemnified Persons and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

The parties agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if such
indemnified parties were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in the immediately preceding paragraph. The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth above, any reasonable legal or
other expenses actually incurred by

 

22



--------------------------------------------------------------------------------

such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 7, in no event
shall an Indemnified Person be required to contribute any amount in excess of
the amount by which proceeds received by such Indemnified Person from sales of
Transfer Restricted Securities exceeds the amount of any damages that such
Indemnified Person has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section 7 will be in
addition to any liability which the indemnifying persons may otherwise have to
the indemnified parties referred to above. The Indemnified Persons’ obligations
to contribute pursuant to Section 7 are several in proportion to the respective
principal amount of Securities sold by each of the Indemnified Persons hereunder
and not joint.

8. Rules 144 and 144A

The Issuer covenants that it will file the reports required to be filed by it
pursuant to the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder in a timely manner and, if at any time
the Issuer is not required to file such reports, it will, upon the request of
any Holder of Transfer Restricted Securities, make available information
required by Rules 144 and 144A under the Securities Act in order to permit sales
pursuant to Rule 144 and Rule 144A. The Issuer further covenants that it will
take such further action as any Holder of Transfer Restricted Securities may
reasonably request, all to the extent required from time to time to enable such
Holder to sell Transfer Restricted Securities without registration under the
Securities Act within the limitation of the exemptions provided by (a) Rule 144
and Rule 144A under the Act, as such Rules may be amended from time to time, or
(b) any similar rule or regulation hereafter adopted by the SEC.

9. Underwritten Registrations

(a) If any of the Transfer Restricted Securities covered by any Shelf
Registration are to be sold in an underwritten offering, the investment banker
or investment bankers and manager or managers that will manage the offering will
be selected by the Holders of a majority in aggregate principal amount of such
Transfer Restricted Securities included in such offering and reasonably
acceptable to the Issuer.

No Holder of Transfer Restricted Securities may participate in any underwritten
registration hereunder, unless such Holder (a) agrees to sell such

 

23



--------------------------------------------------------------------------------

Holder’s Transfer Restricted Securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements.

(b) Each Holder of Transfer Restricted Securities agrees, if requested (pursuant
to a timely written notice) by the managing underwriters in an underwritten
offering or placement agent in a private offering of the Issuer’s debt
securities, not to effect any private sale or distribution (including a sale
pursuant to Rule 144 and Rule 144A, but excluding nonpublic sales to any of its
affiliates, officers, directors, employees and controlling persons) of any of
the Securities except pursuant to an Exchange Offer, during the period beginning
10 days prior to, and ending 90 days after, the closing date of the underwritten
offering.

The foregoing provisions shall not apply to any holder of Transfer Restricted
Securities if such holder is prevented by applicable statute or regulation from
entering into any such agreement.

The Issuer agrees without the written consent of the managing underwriters in an
underwritten offering of Transfer Restricted Securities covered by a
Registration Statement filed pursuant to Section 3 hereof, not to effect any
public or private sale or distribution of its debt securities, including a sale
pursuant to Regulation D or Rule 144A under the Securities Act, during the
period beginning 10 days prior to, and ending 90 days after, the closing date of
each underwritten offering made pursuant to such Registration Statement
(provided, however, that such period shall be extended by the number of days
from and including the date of the giving of any notice pursuant to
Section 5(c)(v) or (c)(vi) hereof to and including the date when each seller of
Transfer Restricted Securities covered by such Registration Statement shall have
received the copies of the supplemented or amended Prospectus contemplated by
Section 5(j) hereof).

10. Miscellaneous

(a) Remedies. In the event of a breach by the Issuer of any of its obligations
under this Agreement, each Holder of Transfer Restricted Securities, in addition
to being entitled to exercise all rights provided herein, in the Indenture or,
in the case of the Purchasers, in the Purchase Agreement, or granted by law,
including recovery of damages, will be entitled to specific performance of its
rights under this Agreement. The Issuer agrees that monetary damages would not
be adequate compensation for any loss incurred by reason of a breach by it of
any of the provisions

 

24



--------------------------------------------------------------------------------

of this Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

(b) No Inconsistent Agreements. The Issuer has not, as of the date hereof, and
it shall not, after the date of this Agreement, enter into any agreement with
respect to any of its securities that is inconsistent with the rights granted to
the Holders of Transfer Restricted Securities in this Agreement or otherwise
conflicts with the provisions hereof. The Issuer has not entered, and will not
enter, into any agreement with respect to any of its securities which will grant
to any Person piggy-back registration rights with respect to a Registration
Statement.

(c) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the Issuer has obtained the written consent of Holders of at least a
majority of the then outstanding aggregate principal amount of Transfer
Restricted Securities. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of Holders of Transfer Restricted Securities whose
securities are being sold pursuant to a Registration Statement and that does not
directly or indirectly affect, impair, limit or compromise the rights of other
Holders of Transfer Restricted Securities may be given by Holders of at least a
majority in aggregate principal amount of the Transfer Restricted Securities
being sold by such Holders pursuant to such Registration Statement; provided
that the provisions of this sentence may not be amended, modified or
supplemented except in accordance with the provisions of the immediately
preceding sentence.

(d) Notices. All notices and other communications (including without limitation
any notices or other communications to the Trustee) provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, next-day air courier, telecopier or electronic mail:

(i) if to a Holder of Transfer Restricted Securities, at the most current
address given by the Trustee to the Issuer; and

(ii) if to the Issuer, 6903 Rockledge Drive, Suite 1500, Bethesda, Maryland
20817, Attention: Elizabeth A. Abdoo, Executive Vice President, General Counsel
and Secretary.

 

25



--------------------------------------------------------------------------------

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five Business Days after being
deposited in the mail, postage prepaid, if mailed; one Business Day after being
timely delivered to a next-day air courier; and when receipt is acknowledged by
the addressee, if telecopied or given by electronic mail.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee under the
Indenture at the address specified in such Indenture.

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securities. The Issuer agrees that the Holders of
the Securities shall be third party creditor beneficiaries to the agreements
made hereunder by the Purchasers and the Issuer and each Holder shall have the
right to enforce such agreements directly to the extent it deems such
enforcement necessary or advisable to protect its rights hereunder.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(h) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT
LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAWS
AND RULE 327(b) OF THE NEW YORK CIVIL PRACTICE LAWS AND RULES, AS APPLIED TO
CONTRACTS MADE AND PERFORMED WITHIN THE STATE OF NEW YORK. EACH OF THE PARTIES
HERETO AGREES TO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

(i) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set

 

26



--------------------------------------------------------------------------------

forth herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated, and the parties hereto shall use their best
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(j) Entire Agreement. This Agreement, together with the Purchase Agreement, is
intended by the parties as a final expression of their agreement, and is
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein.

(k) Securities Held by the Issuer or Its Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Transfer Restricted Securities
is required hereunder, Transfer Restricted Securities held by the Issuer or its
affiliates (as such term is defined in Rule 405 under the Securities Act) shall
not be counted in determining whether such consent or approval was given by the
Holders of such required percentage.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

ISSUER:

 

HOST HOTELS & RESORTS, L.P. By:   HOST HOTELS & RESORTS, INC.,   its General
Partner   By:  

    /s/ Larry K. Harvey

  Name:   Larry K. Harvey   Title:   Executive Vice President and     Chief
Financial Officer

Signature Page to Series A Senior Notes Registration Rights Agreement



--------------------------------------------------------------------------------

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written. Goldman, Sachs & Co. Deutsche Bank Securities
Inc. J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith
                      Incorporated By:  

    /s/ Michael Hickey

      (Goldman, Sachs & Co.) By:  

    /s/ Reza Akhavi

      (Deutsche Bank Securities Inc.) By:  

    /s/ David Harris

      (Deutsche Bank Securities Inc.) By:  

     /s/ Kenneth A. Lang

      (J.P. Morgan Securities LLC) By:  

    /s/ Michael Grimes

 

    (Merrill Lynch, Pierce, Fenner & Smith

    Incorporated)

On behalf of each of the Initial Purchasers

Signature Page to Series A Senior Notes Registration Rights Agreement